June 01, 2007


Mr. John Howell House
Burt Barr & Associates, L.L.P.
PO Box 223667
Dallas, TX 75222
Mr. Douglas Alexander
Alexander Dubose Jones & Townsend, LLP
515 Congress Avenue, Suite 1720
Austin, TX 78701-3520

RE:   Case Number:  05-0357
      Court of Appeals Number:  05-04-00805-CV
      Trial Court Number:  03-08382-E

Style:      FRANK MARYAN BRANDSTETTER HUBICKI
      v.
      FESTINA, A LIECHTENSTEIN FOUNDATION

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and remands the case to the trial court.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |